DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Pat 7,369,090) in view of Eu et al. (US PG Pub 2014/0367840, hereinafter Eu).
Regarding claim 1, figure 4 of Beard discloses a semiconductor device package, comprising:
a substrate (82) having a first surface and a second surface opposite to the first surface;
a first electronic component (86) disposed on the first surface of the substrate; and
a first encapsulant (88) disposed on the first surface of the substrate and covering the first electronic component, wherein the first encapsulant has a first surface facing away the first surface of the substrate.
Beard does not explicitly disclose the first encapsulant comprises a concave recess at an edge of the first surface of the first encapsulant.
In the same field of endeavor, figure 5 of Eu discloses a first encapsulant (220) comprising a concave recess at an edge of the first surface of the first encapsulant.

Regarding claim 10, Beard does not explicitly disclose an angle between the first surface of the first encapsulant and a lateral surface of the first encapsulant is a right angle or an acute angle.
However, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the encapsulant is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of protecting the devices (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 11, figure 4 of Beard discloses an angle between the first surface of the first encapsulant and a lateral surface of the first encapsulant is an obtuse angle.
Regarding claim 12¸figure 4 of Beard discloses the first encapsulant (88) is disposed on a first region of the first surface of the first substrate  and the semiconductor device package further comprises a conductive member (94) or an electronic component disposed on a second region of the first surface of the first substrate and not covered by the first encapsulant.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beard in view of Shih et al. (US PG Pub 2017/0040304, hereinafter Shih).
Regarding claims 2 and 3, Beard does not disclose a second electronic component disposed on the second surface of the substrate,
wherein the second electronic component is covered by a second encapsulant.
In the same field of endeavor, figure 2D of Shih discloses a substrate with a second (backside) device (24) covered by a second encapsulant (26).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second electronic component covered by a second encapsulant as taught by Shih for the purpose of improving performance and capacity of the semiconductor package and meet miniaturization requirements (¶ 5).

Response to Arguments
Applicant’s arguments, see page 6, filed 7/30/2021, with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new grounds of rejection set forth above.

Allowable Subject Matter
Claims 21, 23, 25-27, 29 and 30 are allowed.
Regarding claims 21 and 29, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first encapsulant covers a first portion of the first electronic component and exposes a second portion of the first electronic component”.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895